          CASE 0:21-cv-01925-WMW-BRT Doc. 1 Filed 08/26/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


David Whidden,

         Plaintiff,
vs.                                            Case No. 0:21-cv-1925

The Lincoln National Life Insurance
Company,                                       COMPLAINT

         Defendant.




Plaintiff, for his Complaint against Defendant, states and alleges:

      1. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 1132(e)(1) and (f) of the Employee Retirement Income

Security Act of 1974 (“ERISA”) over this claim for disability benefits under a

plan governed by ERISA, 29 U.S.C. § 1001 et seq.

      2. Venue is proper in this district pursuant to 29 U.S.C. § 1132 (e)(2)1,

because The Lincoln National Life Insurance Company may be found in this

district. In particular, The Lincoln National Life Insurance Company is

registered as a corporation with the State of Minnesota, conducts ongoing



1
 29 U.S.C. § 1132 (e)(2) states “Where an action under this subchapter is
brought in a district court of the United States, it may be brought in the district …
where a defendant resides or may be found…”
        CASE 0:21-cv-01925-WMW-BRT Doc. 1 Filed 08/26/21 Page 2 of 8




business with Minnesota residents, employs Minnesota residents, has extensive

contacts within Minnesota, and accordingly is found within Minnesota.

   3. On information and belief, Defendant The Lincoln National Life

Insurance Company insures the employee benefit plan (“Plan”) that Love’s

Travel Stops & Country Stores, Inc. created and maintains to provide its

employees with income protection should they become disabled.

   4. On information and belief, Defendant The Lincoln National Life

Insurance Company is a corporation organized and existing under the laws of

the State of Nebraska, and is the insurer and claims administrator for the Plan.

   5. Plaintiff is a resident and citizen of the United States, an employee of

Love’s Travel Stops & Country Stores, Inc. and a participant in the Plan.

   6. As set forth in 29 U.S.C. § 1133 of the ERISA statute, the Plan provides

a mechanism for administrative appeals of benefit denials. Plaintiff has

exhausted all such appeals.

   7. On information and belief, Plaintiff was covered at all relevant times

under group disability policy number 000010219951 which was issued by The

Lincoln National Life Insurance Company to Love’s Travel Stops & Country

Stores, Inc. to insure the participants of the Plan. A copy of the policy is

attached as Exhibit A.




                                         2
          CASE 0:21-cv-01925-WMW-BRT Doc. 1 Filed 08/26/21 Page 3 of 8




    8. On information and belief, The Lincoln National Life Insurance

Company both funds the Plan and decides whether participants will receive

benefits under the Plan. Accordingly, The Lincoln National Life Insurance

Company has a conflict of interest, which must be considered when

determining whether its denial of Plaintiff’s benefits was proper.2

    9. The Lincoln National Life Insurance Company’s interest in protecting its

own assets influenced its decision to deny Plaintiff’s application for disability

benefits.

    10.       The Plan is an ERISA welfare benefit plan.

    11.       Under the Plan, a participant who meets the definition of

“disabled” is entitled to disability benefits paid out of the Plan assets.

    12.       Under the Plan, participants meeting the definition of “disabled”

are also eligible for continuation of life insurance coverage, and a waiver of

premiums for such life insurance coverage.




2
  “[A]n entity that is both the claims administrator and payor of benefits has a
conflict of interest.” Jones v. Mountaire Corp. Long Term Disability Plan, 542
F. 3d 234, 240 (8th Cir. 2008). Moreover, as the Supreme Court has held, “that
conflict must be weighed as a factor in determining whether there is an abuse
of discretion.” Metro. Life Ins. Co. v. Glenn, 128 S. Ct. 2343, 2348 (2008)
(emphasis added).

                                          3
         CASE 0:21-cv-01925-WMW-BRT Doc. 1 Filed 08/26/21 Page 4 of 8




   13.       Plaintiff became disabled under the terms of the Plan’s policy on or

about November 24, 2019 and continues to be disabled as defined by the Plan.

Accordingly, Plaintiff is entitled to benefits under the terms of the Plan.

   14.       Plaintiff submitted a timely claim to The Lincoln National Life

Insurance Company for disability benefits.

   15.       The Lincoln National Life Insurance Company granted Plaintiff’s

claim for disability benefits, and paid Plaintiff benefits until June 9, 2020.

However, on June 10, 2020 The Lincoln National Life Insurance Company

cancelled Plaintiff’s disability benefits. Plaintiff appealed The Lincoln National

Life Insurance Company’s decision, but The Lincoln National Life Insurance

Company denied Plaintiff’s appeal on February 17, 2021. Plaintiff filed a

further appeal, which The Lincoln National Life Insurance Company denied on

August 10, 2021.

   16.       Plaintiff provided The Lincoln National Life Insurance Company

with substantial medical evidence demonstrating he was eligible for disability

benefits.

   17.       The Lincoln National Life Insurance Company’s decision to deny

disability benefits was arbitrary, capricious, unreasonable, irrational, wrongful,

contrary to the terms of the Plan, contrary to the evidence and contrary to law,

as demonstrated by the following non-exhaustive examples:



                                         4
CASE 0:21-cv-01925-WMW-BRT Doc. 1 Filed 08/26/21 Page 5 of 8




 a. The Lincoln National Life Insurance Company failed to have

    Plaintiff independently examined, and instead relied on the opinion

    of a medical professional who merely reviewed Plaintiff’s medical

    records and rejected the opinion of Plaintiff’s treating physician;

 b. The Lincoln National Life Insurance Company relied on the

    opinion of a medical professional who was financially biased by

    their relationship with The Lincoln National Life Insurance

    Company and as such unable to offer an unbiased opinion;

 c. The Lincoln National Life Insurance Company relied on the

    opinion of a medical professional that was not supported by

    substantial evidence in the claim file, and was inconsistent with the

    overall evidence in the record;

 d. The Lincoln National Life Insurance Company relied on the

    opinion of a medical professional who was not qualified to refute

    the findings of Plaintiff’s physicians;

 e. The Lincoln National Life Insurance Company ignored obvious

    medical evidence and took selective evidence out of context as a

    means to deny Plaintiff’s claim;

 f. The Lincoln National Life Insurance Company ignored and/or

    misrepresented the opinions of Plaintiff’s treating physicians.



                                5
         CASE 0:21-cv-01925-WMW-BRT Doc. 1 Filed 08/26/21 Page 6 of 8




   18.       The Lincoln National Life Insurance Company abused its

discretion in denying Plaintiff’s claim.

   19.       The decision to deny benefits was wrong under the terms of the

Plan.

   20.       The decision to deny benefits was not supported by substantial

evidence in the record.

   21.       The Lincoln National Life Insurance Company’s failure to provide

benefits due under the Plan constitutes a breach of the Plan.

   22.       The Lincoln National Life Insurance Company’s failure to provide

Plaintiff with disability benefits has caused Plaintiff to be deprived of those

benefits from June 10, 2020 to the present. Plaintiff will continue to be

deprived of those benefits, and accordingly will continue to suffer future

damages in an amount to be determined.

   23.       The Lincoln National Life Insurance Company’s denial of benefits

under the Plan has caused Plaintiff to incur attorneys’ fees and costs to pursue

this action. Pursuant to 29 U.S.C. § 1132(g)(1), Defendants should pay these

costs and fees.

   24.       A dispute now exists between the parties over whether Plaintiff

meets the definition of “disabled” under the terms of the Plan. Plaintiff requests

that the Court declare he fulfills the Plan’s definition of “disabled,” and is



                                           6
        CASE 0:21-cv-01925-WMW-BRT Doc. 1 Filed 08/26/21 Page 7 of 8




accordingly entitled to all benefits available under the Plan. Plaintiff further

requests reimbursement of all expenses and premiums he paid for benefits

under the Plan from the time of termination of benefits to the present. In the

alternative of the aforementioned relief, Plaintiff requests that the Court remand

and instruct The Lincoln National Life Insurance Company to adjudicate

Plaintiff’s claim in a manner consistent with the terms of the Plan.

      WHEREFORE, Plaintiff respectfully requests the following relief against

Defendants:

   1. A finding in favor of Plaintiff against Defendants;

   2. Pursuant to 29 U.S.C. § 1132(a)(1)(B), damages in the amount equal to

      the disability income benefits to which Plaintiff is entitled through the

      date of judgment;

   3. Prejudgment and postjudgment interest, calculated from each payment’s

      original due date through the date of actual payment;

   4. Any Plan benefits beyond disability benefits that Plaintiff is entitled to

      while receiving disability benefits, including but not limited to

      reinstatement of Plaintiff’s life insurance coverage and a waiver of

      premiums;

   5. Reimbursement of all expenses and premiums Plaintiff paid for benefits

      under the Plan from the time of termination of benefits to the present.



                                         7
       CASE 0:21-cv-01925-WMW-BRT Doc. 1 Filed 08/26/21 Page 8 of 8




  6. A declaration that Plaintiff is entitled to ongoing benefits under the Plan

     so as long as Plaintiff remains disabled under the terms of the Plan;

  7. Reasonable costs and attorneys’ fees incurred in this action;

  8. Any other legal or equitable relief the Court deems appropriate.



Dated: 8/26/2021                     RESPECTFULLY SUBMITTED,

                                     By: /s/Mark Klotzbuecher

                                     Mark Klotzbuecher (MN Bar # 0398631)
                                     Zachary Schmoll (MN Bar # 0396093)
                                     FIELDS LAW FIRM
                                     9999 Wayzata Blvd
                                     Minnetonka, MN 55305
                                     Office: 612-370-1511
                                     Mark@Fieldslaw.com
                                     Zach@Fieldslaw.com

                                     Attorneys for Plaintiffs




                                       8
